2018 WI 38

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2016AP1890-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Daniel J. Rostollan, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Daniel J. Rostollan,
                                  Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST ROSTOLLAN

OPINION FILED:          April 18, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                       2018 WI 38
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.    2016AP1890-D


STATE OF WISCONSIN                          :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Daniel J. Rostollan, Attorney at Law:

Office of Lawyer Regulation,                                        FILED
            Complainant,
                                                               APR 18, 2018
      v.
                                                                  Sheila T. Reiff
Daniel J. Rostollan,                                           Clerk of Supreme Court


            Respondent.




      ATTORNEY      disciplinary   proceeding.          Attorney's         license

suspended.



      ¶1    PER CURIAM.     We review Referee Jonathan V. Goodman's

amended    report   recommending   that   this     court     suspend      Attorney

Daniel J. Rostollan's license to practice law in Wisconsin for a

period of two years and direct him to pay restitution as well as

the costs of this proceeding.

      ¶2    No appeal has been filed so we review the referee's

report pursuant to Supreme Court Rule (SCR) 22.17(2).                         After
conducting an independent review of the matter, we agree that
                                                                          No.       2016AP1890-D



Attorney Rostollan should be deemed to have defaulted, we accept

and adopt the referee's findings of fact and conclusions of law,

which are based on the allegations of the complaint filed by the

Office    of    Lawyer      Regulation       (OLR).        We     agree    that          Attorney

Rostollan's law license should be suspended for two years and

that he should be directed to pay restitution.                             We impose the

full costs of this proceeding on Attorney Rostollan, which are

$2,663.71 as of January 30, 2018.

    ¶3         Attorney     Rostollan       was     admitted      to   practice           law   in

Wisconsin in 1983.              He has not previously been disciplined.

However, while this matter was pending, this court granted the

OLR's    request      and     temporarily         suspended      Attorney       Rostollan's

license to practice law for failure to cooperate in a new and

separate disciplinary investigation.                       As of the date of this

order,    his       license     is    suspended.            See     Office          of     Lawyer

Regulation v. Daniel J. Rostollan, No. 2018XX173-D, unpublished

order (S. Ct. April 9, 2018).

    ¶4         On   September        30,    2016,    the    OLR    filed        a    complaint
against Attorney Rostollan alleging 21 counts of professional

misconduct.

    ¶5         Attorney Rostollan filed an answer and asserted, inter

alia, that his practice was adversely affected by depression and

family issues.          He also stated that he had reimbursed former

client,    R.W.       Thereafter,          however,    he       failed    to        respond     to

discovery requests and on June 5, 2017, the OLR moved for a

default    judgment.           On    July    11,     2017,       the     referee          advised


                                              2
                                                                      No.    2016AP1890-D



Attorney Rostollan that he had seven days to respond to the

default motion.           Attorney Rostollan did not respond.

      ¶6      On July 31, 2017, the referee issued an initial report

and    recommendation,          recommending        the     court     deem     Attorney

Rostollan to have defaulted, finding the facts as alleged in the

OLR's complaint as true, and concluding that Attorney Rostollan

had committed the alleged misconduct.                     The referee recommended

we suspend Attorney Rostollan's license to practice law for two

years and recommended that Attorney Rostollan be ordered to pay

restitution to R.W.

      ¶7      The     court     identified       some     factual    and     procedural

issues with the report and, on November 13, 2017, remanded the

matter       to     the    referee     for       additional      information,       with

directions to file a supplemental report.

      ¶8      On remand, Attorney Rostollan indicated he wanted to

participate in this proceeding.                  The referee conducted a hearing

on December 5, 2017, at which Attorney Rostollan appeared.                           The

referee afforded him an opportunity to respond to discovery, but
Attorney Rostollan then failed to respond.

      ¶9      Accordingly, the referee filed a supplemental report

on January 10, 2018, including additional information requested

by    this    court       and   confirming        the    previous     recommendation.

Neither party has appealed so we consider the amended report

pursuant to SCR 22.17(2).

      ¶10     We review a referee's findings of fact subject to the

clearly erroneous standard.             See In re Disciplinary Proceedings
Against       Eisenberg,        2004     WI        14,     ¶5,      269     Wis. 2d 43,
                                             3
                                                                                   No.     2016AP1890-D



675 N.W.2d 747.              We    review         the       referee's       conclusions         of    law

de novo.     Id.        We determine the appropriate level of discipline

independent        of    the        referee's               recommendation.              See    In     re

Disciplinary Proceedings Against Widule, 2003 WI 34, ¶44, 261

Wis. 2d 45, 660 N.W.2d 686.

      ¶11    First,          in   light          of    Attorney         Rostollan's      failure       to

consistently appear or participate in this case, we accept the

referee's     finding             that           Attorney          Rostollan's          conduct       was

egregious such that his answer should be stricken and he should

be deemed to have defaulted.

      ¶12     The       referee's            findings         of    fact     are    based       on    the

allegations in the complaint.                              They have not been shown to be

clearly     erroneous,            and       we    adopt      them.         We     also   accept      the

conclusions of law that flow from those findings.

      ¶13    The    first         nine       counts          of    the    complaint      pertain       to

Attorney     Rostollan's            representation                 of    R.W.      In    2012,       R.W.

retained    Attorney          Rostollan               to    file    a    Chapter    13     bankruptcy

petition on his behalf and to represent him in certain adversary
claims.

      ¶14    There       were           a    number          of     problems        with       Attorney

Rostollan's representation of R.W.                                 These included no written

fee   agreement         or    disclosures,                 mishandling      of     the     bankruptcy

proceeding,         mishandling                  of         trust        funds,      and       various

misrepresentations that Attorney Rostollan made to his client,

the court, and the OLR.

      ¶15    On     July          23,       2013,          Attorney       Rostollan        filed     the
requested Chapter 13 bankruptcy petition in the Eastern District
                                                       4
                                                                         No.     2016AP1890-D



of Wisconsin.          The bankruptcy court dismissed this petition, so

Attorney       Rostollan       filed     a   second      petition,       with        documents

required for two related adversary proceedings.                            He then filed

inaccurate       bankruptcy         schedules,         and     electronically         affixed

R.W.'s signature to these filings, potentially exposing R.W. to

charges of perjury and endangering the bankruptcy matter.

       ¶16     Attorney Rostollan also informed the bankruptcy court

that he had charged R.W. $4,000 for the bankruptcy action but

later acknowledged that he had charged R.W. an additional $4,690

for     related        adversary         actions       without         disclosing        these

additional fees to the bankruptcy court.

       ¶17     The bankruptcy court has established a presumptively

reasonable fee of $4,000 for Chapter 13 cases.                          If attorney fees

will exceed the presumptively reasonable amount, the attorney

must    disclose       the     additional       fees    to     the     bankruptcy      court.

11 U.S.       Code    § 329,      Rule   2016(b).            Additionally,      it     is    the

bankruptcy       court's          policy     that       fees     in     addition        to    a

presumptively reasonable fee must be approved by the court under
local Rule 20.16.

       ¶18     Meanwhile,         R.W.   gave       Attorney     Rostollan       a    $36,000

check,       representing         life     insurance         proceeds     that       Attorney

Rostollan was to hold in trust for R.W.                               On April 9, 2013,

Attorney Rostollan deposited these funds into his trust account,

yielding a balance of $36,020.

       ¶19     Over    several      months,         Attorney    Rostollan       transferred

money    in    and    out    of    various      accounts.         On    April    10,     2013,
Attorney Rostollan disbursed $4,281 from his trust account to
                                                5
                                                                           No.    2016AP1890-D



his business account, leaving $31,719 in trust.                                  On June 12,

2013, Attorney Rostollan disbursed $5,000 to R.W.                            Between April

and mid-August 2013, Attorney Rostollan transferred almost all

of the remaining funds from his trust account into his business

account.       By May 30, 2014, Attorney Rostollan's trust account

balance was $10.

       ¶20   In     July    2014,       Attorney        Rostollan          sent     R.W.     an

accounting stating that only $1,500 remained from the insurance

proceeds     and    that    some    $36,000       had   been    expended           on   debts,

adversary      claims,      and     legal    fees.            R.W.        questioned       this

accounting.

       ¶21   In August 2014, Attorney Rostollan sent R.W. a second

accounting, this time stating that $14,784 remained in trust.

Meanwhile,     on    August       15,   2014,     Attorney      Rostollan          deposited

$29,407.53 belonging to another client, M.Z., into his trust

account.     The next day, Attorney Rostollan wrote a check to R.W.

in the amount of $14,784.24 with a memo line stating "balance

from   trust      account."        At   most,     $10    of    those       funds    actually
belonged to R.W.            Attorney Rostollan failed to disclose his

conversion of R.W.'s funds.

       ¶22   The OLR received notice of an overdraft in Attorney

Rostollan's        trust    account      and      commenced          an     investigation.

Attorney Rostollan sent the OLR fabricated and misleading trust

account      ledgers     that      omitted       deposit      information,          internet

transfers,         and     included      non-existent           disbursements,              and

transactions.        Attorney Rostollan also made misrepresentations
to the OLR orally and in writing regarding the source and use of
                                             6
                                                     No.   2016AP1890-D



funds in his trust account.    On March 3, 2015, the OLR requested

additional    information   from   Attorney   Rostollan.     Attorney

Rostollan failed to fully and timely respond.       Eventually, this

court issued an order directing Attorney Rostollan to show cause

why his license should not be suspended for non-cooperation.

This prompted Attorney Rostollan to respond, so the OLR withdrew

its motion.

    ¶23     Based on the allegations in the complaint, the referee

concluded that:

           By failing to communicate in writing to R.W. the
            rate and basis for all of the fees he intended to
            charge related to the representation, and also by
            failing to state in writing the purpose and
            effect of any advanced fee payment, Attorney
            Rostollan violated SCR 20:1.5(b)(1)1 and (2)2
            (Count 1);
    1
        SCR 20.1.5(b)(1) provides:

         The scope of the representation and the basis or
    rate of the fee and expenses for which the client will
    be responsible shall be communicated to the client in
    writing, before or within a reasonable time after
    commencing the representation, except when the lawyer
    will charge a regularly represented client on the same
    basis or rate as in the past.     If it is reasonably
    foreseeable that the total cost of representation to
    the client, including attorney's fees, will be $1000
    or less, the communication may be oral or in writing.
    Any changes in the basis or rate of the fee or
    expenses shall also be communicated in writing to the
    client.
    2
       SCR 20:1.5(b)(2) provides:      "If the total cost of
representation to the client, including attorney's fees, is more
than $1000, the purpose and effect of any retainer or advance
fee that is paid to the lawyer shall be communicated in
writing."


                                   7
                                                   No.   2016AP1890-D



           By failing to safeguard and hold in trust client
            funds,      Attorney       Rostollan    violated
            SCR 20:1.l5(b)(1)3 (Count 2);

           By converting client funds to his own use or for
            the use of other clients, Attorney Rostollan
            violated SCR 20:8.4(c)4 (Count 3);

           By making misrepresentations to R.W. regarding
            his handling of R.W.'s funds, Attorney Rostollan
            violated SCR 20:8.4(c) (Count 4);

           By failing to disclose to the United States
            Bankruptcy Court for the Eastern District of
            Wisconsin that he intended to charge and/or that
            he charged R.W. fees related to the adversary
            proceedings in addition to the $4,000 fee,
            Attorney Rostollan failed to comply with 11 U.S.
            Code § 329, Rule 2016(b) of the Federal Rules of
            Bankruptcy Procedure, and the Eastern District's
            local policy, in violation of SCR 20:3.4(c)5
            (Count 5);

           By filing with the United States Bankruptcy Court
            for the Eastern District of Wisconsin documents
            related to R.W.'s bankruptcy that included false

    3
        SCR 20:1.15(b)(1) provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    3rd parties that is in the lawyer's possession in
    connection with a representation.        All funds of
    clients and 3rd parties paid to a lawyer or law firm
    in connection with a representation shall be deposited
    in one or more identifiable trust accounts.
    4
       SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    5
       SCR 20:3.4(c) provides: "A lawyer shall not knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."


                                 8
                                                No.   2016AP1890-D


        and/or inaccurate information, Attorney Rostollan
        violated SCR 20:8.4(c) (Count 6);

       By acting under a concurrent conflict of interest
        by   representing   R.W.    in   the    bankruptcy
        proceedings   after  R.W.   had   claims   against
        Attorney Rostollan for misuse of R.W.'s funds,
        Attorney Rostollan violated SCR 20:1.7(a)(2)6
        (Count 7);

       By making deposits in and disbursements from his
        trust account via internet banking transactions,



6
    SCR 20:1.7(a)(2) provides:

     Except as provided in par. (b), a lawyer shall
not represent a client if the representation involves
a concurrent conflict of interest.      A concurrent
conflict of interest exists if;

        . . .

     (2) there is a significant risk that the
representation of one or more clients will be
materially limited by a personal interest of the
lawyer.

     (b) Notwithstanding the existence of a concurrent
conflict of interest under par. (a), a lawyer may
represent a client if:

     (1) the lawyer reasonably believes that the
lawyer will be able to provide competent and diligent
representation to each affected client;

        (2) the representation is not prohibited by law;

     (3) the representation does not involve the
assertion of a claim by one client against another
client   represented  by   the  lawyer   in  the   same
litigation or other proceeding before a tribunal; and

     (4) each affected client gives informed consent,
confirmed in a writing signed by the client.


                              9
                                                     No.    2016AP1890-D


            Attorney      Rostollan       violated         former
            SCR 20:1.l5(e)(4)c7 (Count 8);

           By failing to timely file responses to the OLR's
            investigative     letters,     and    by     making
            misrepresentations    to   the   OLR  during    its
            investigation, Attorney Rostollan violated SCR
            22.03(2)8 and (6),9 enforceable via SCR 20:8.4(h)10
            (Count 9).


    7
       Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule." See
S. Ct. Order 14-07, (issued Apr. 4, 2016, eff. July 1, 2016).
Because the conduct underlying this case arose prior to July 1,
2016, unless otherwise indicated, all references to the supreme
court rules will be to those in effect prior to July 1, 2016.

     Former SCR 20:1.15(e)(4)c provided: "A lawyer shall not
make deposits to or disbursements from a trust account by way of
an Internet transaction."
    8
        SCR 22.03(2) provides:

         Upon commencing an investigation, the director
    shall notify the respondent of the matter being
    investigated unless in the opinion of the director the
    investigation of the matter requires otherwise.     The
    respondent shall fully and fairly disclose all facts
    and circumstances pertaining to the alleged misconduct
    within 20 days after being served by ordinary mail
    request for a written response.       The director may
    allow additional time to respond.     Following receipt
    of the response, the director may conduct further
    investigation and may compel the respondent to answer
    questions,   furnish   documents,   and   present   any
    information deemed relevant to the investigation.
    9
        SCR 22.03(6) provides:

         In   the   course  of   the    investigation,   the
    respondent's   wilful  failure   to   provide   relevant
    information, to answer questions fully, or to furnish
    documents and the respondent's misrepresentation in a
    disclosure are misconduct, regardless of the merits of
    the matters asserted in the grievance.


                                 10
                                                                        No.     2016AP1890-D



       ¶24    The    next     nine        counts     alleged       involved         Attorney

Rostollan's representation of clients in a Chapter 13 bankruptcy

petition.       The   clients,       who     will     jointly      be   called       "E.A.",

informed      Attorney      Rostollan       that     they    wished     to    file       their

petition promptly.           There was no written fee or representation

agreement.      Attorney       Rostollan           delayed     until         the     clients

indicated     they    intended       to    hire     another    attorney.            At    that

point, Attorney Rostollan filed the Chapter 13 petition, but

failed to file a fee disclosure statement or a Chapter 13 plan.

Attorney Rostollan emailed the clients an affidavit for E.A. to

sign    and   return.        The     client       signed     the   emailed         affidavit

outside of Attorney Rostollan's presence, yet Attorney Rostollan

notarized it.

       ¶25    The bankruptcy court dismissed the matter because no

Chapter 13 plan had been filed.                    Attorney Rostollan moved the

court to reconsider dismissal of the bankruptcy, but did so

without informing E.A. of the dismissal or his plans to file a

reconsideration       motion.             Attorney     Rostollan        filed      his     fee
disclosure with the bankruptcy court, indicating that he was to

be paid $2,750 to represent the clients, none of which had been

paid.

       10
       SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."




                                             11
                                                                No.    2016AP1890-D



    ¶26        On November 12, 2015, Attorney Rostollan sent E.A. a

proposed Chapter 13 plan, disclosed that the court had dismissed

their case, but said he had filed a reconsideration motion.                     On

November       14,   2015,    E.A.    terminated        Attorney      Rostollan's

representation.

    ¶27        On November 17, 2015, Attorney Rostollan appeared on

E.A.'s     behalf    at   a   bankruptcy      hearing    on    his    motion   for

reconsideration, without telling the court that the clients had

terminated him.       Attorney Rostollan told the court that E.A. had

agreed to a Chapter 13 plan, while her spouse had not.                   In fact,

Attorney Rostollan had not presented a plan to the clients until

after    the    dismissal.      The   court    denied    the    reconsideration

motion, citing the clients' alleged inability to agree on a

Chapter 13 plan as not excusable neglect.

    ¶28        The OLR alleged and the referee concluded:

              By failing to communicate the rate and basis of
               his fees, and any changes in the rate and basis
               of his fees, in writing to the clients, Attorney
               Rostollan violated SCR 20:1.5(b)(1) (Count 10);

              By depositing the $300 the clients paid to him in
               his business account, Attorney Rostollan violated
               former SCR 20:1.l5(b)(4) (Count 11);11


    11
         Former SCR 20:1.15(b)(4) provided:

         Except as provided in par. (4m) unearned fees and
    advanced payments of fees shall be held in trust until
    earned by the lawyer, and withdrawn pursuant to sub.
    (g).   Funds advanced by a client or 3rd party for
    payment of costs shall be held in trust until the
    costs are incurred.


                                       12
                                                    No.   2016AP1890-D



            By failing to take the steps necessary to file
             the Chapter 13 plan, or to file a motion for an
             extension of time to file the plan, Attorney
             Rostollan violated SCR 20:1.312 (Count 12);

            By failing to clearly and accurately communicate
             with the   clients when their Chapter 13 petition
             would be filed, and failing to inform them of the
             dismissal of their Chapter 13 bankruptcy or of
             his intent to file a motion to reconsider the
             dismissal until after the motion was filed,
             Attorney Rostollan in each instance violated
             SCR 20:1.4(a)(3)13 (Count 13);

            By appearing on behalf of the clients at the
             November 17, 2015 hearing without advising the
             court that they had terminated or attempted to
             terminate    his  representation,   and   without
             clarifying with the clients whether they wished
             for him to appear on their behalf or the steps
             they would need to take to protect their own
             interests if they did not wish for him to appear,
             Attorney Rostollan violated SCR 20:1.16(a)(3) and
             (d)14 (Count 14);

    12
       SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    13
       SCR 20:1.4(a)(3) provides:     "A lawyer shall keep        the
client reasonably informed about the status of the matter."
    14
         SCR 20:l.16(a)(3) and (d) provides:

         Except as stated in par. (c), a lawyer shall not
    represent a client or, where representation has
    commenced, shall withdraw from the representation of a
    client if:

             . . .

             (3) the lawyer is discharged.

             . . .

         (d) Upon termination of representation, a lawyer
    shall take steps to the extent reasonably practicable
    to protect a client's interests, such as giving
                                                   (continued)
                                  13
                                                          No.     2016AP1890-D



            By making false statements to the bankruptcy
             court, and/or by failing to correct false
             statements previously made to the bankruptcy
             court,      Attorney       Rostollan violated
             SCR 20:3.3(a)(1)15 (Count 15);

            By causing, or failing to correct, the bankruptcy
             court's mistaken belief that the clients had been
             presented with a Chapter 13 plan for signature
             prior to the dismissal of their case and had
             failed to agree to that plan, causing or
             contributing to the failure of a plan to be
             timely   filed,    Attorney  Rostollan   violated
             SC 20:8.4(c) (Count 16);

            By notarizing the affidavit signed by E.A.,
             thereby asserting that it had been "Subscribed
             and sworn to before me," even though E.A. did not
             sign the affidavit in front of him, Attorney
             Rostollan violated SCR 20:8.4(c) (Count 17);

            By making misrepresentations to the OLR during
             the course of its investigation of the clients'
             matter, Attorney Rostollan violated SCR 22.03(6),
             enforceable via SCR 20:8.4(h) (Count 18).
    ¶29      In May 2015, J.V.E. filed a grievance against Attorney

Rostollan.     The OLR requested certain information but Attorney

Rostollan    did   not   timely   respond,   despite   repeated    requests.

This court ordered Attorney Rostollan to show cause why his


    reasonable notice to the client, allowing time for
    employment of other counsel, surrendering papers and
    property to which the client is entitled and refunding
    any advance payment of fee or expense that has not
    been earned or incurred. The lawyer may retain papers
    relating to the client to the extent permitted by
    other law.
    15
       SCR 20:3.3(a)(l) provides: "A lawyer shall not knowingly
make a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously
made to the tribunal by the lawyer. "


                                     14
                                                                            No.     2016AP1890-D



license        to    practice    law       should      not   be    suspended.           Attorney

Rostollan did not respond and, on December 2, 2015, Attorney

Rostollan's license to practice law was temporarily suspended.

      ¶30       On December 8, 2015, Attorney Rostollan appeared at

two bankruptcy hearings on behalf of clients, despite the fact

that his license was temporarily suspended.

      ¶31       On    January        19,   2016,      Attorney     Rostollan       provided     a

response        sufficient           to    allow       the     OLR     to     continue       its

investigation, and Attorney Rostollan's license to practice law

was   reinstated.               On     January        25,    2016,    Attorney          Rostollan

disclosed           that   he    had       practiced         law     during       his    license

suspension.

      ¶32       On    February        4,    2016,      the     OLR    requested          Attorney

Rostollan provide it with additional information but Attorney

Rostollan failed to timely respond.                          Again, this court ordered

Attorney Rostollan to show cause why his license to practice law

should not be suspended.                   Attorney Rostollan responded and the

OLR withdrew its motion.
      ¶33       The OLR alleged and the referee concluded:

               By failing to timely file a response to the OLR's
                July 31, 2015 letter in the J.V.E. matter,
                Attorney Rostollan violated SCR 22.03(2) and (6),
                enforceable via SCR 20:8.4(h) (Count 19);

               By practicing law in Wisconsin at a time when his
                license to practice law was suspended, Attorney
                Rostollan violated SCR 22.26(2) (Count 20);16


      16
           SCR 22.26(2) provides:

                                                                                   (continued)
                                                 15
                                                                   No.     2016AP1890-D



            By failing to timely file a response to the OLR's
             February 4, 2016 letter, Attorney Rostollan
             violated SCR 22.03(2) and (6), via SCR 20:8.4(h)
             (Count 21).
       ¶34   Having accepted the referee's conclusions of law, we

turn   to    the    appropriate    discipline        for      Attorney    Rostollan's

misconduct.        While no two disciplinary cases are identical, we

agree that In re Disciplinary Proceedings Against Ramthun, 2015

WI 94, 365 Wis. 2d 7, 869 N.W.2d 775, supports the referee's

recommendation for a two-year license suspension.                       Like Attorney
Rostollan,      Attorney    Ramthun    had    no     prior     formal    disciplinary

history,     initially      participated        in      the     matter    but     later

defaulted, and cited extenuating medical issues as a reason for

his failure to abide by the rules of professional misconduct.

He was suspended for two and one-half years for 46 counts of

misconduct      that    included      failure      to   respond     to     pleadings,

failure to appear at court proceedings, failure to communicate,

trust account anomalies, including conversion of a portion of

the    client      funds,   and   failure     to     cooperate     with     the   OLR,

including making misrepresentations.                 We agree that a two-year




            An attorney whose license to practice law is
       suspended or revoked or who is suspended from the
       practice of law may not engage in this state in the
       practice of law or in any law work            activity
       customarily done by law students, law clerks, or other
       paralegal personnel, except that the attorney may
       engage in law related work in this state for a
       commercial employer itself not engaged in the practice
       of law.


                                         16
                                                        No.     2016AP1890-D



license suspension is required to impress on Attorney Rostollan

the seriousness of his extensive misconduct.

      ¶35   The OLR requested we order Attorney Rostollan to pay

$4,690 in restitution to R.W.       In his initial report the referee

agreed and recommended restitution in the amount on $4,690.              In

his   supplemental    report,   however,    the    referee     recommended

$1,690.     In response to an inquiry from the court, the referee

confirmed this was a typographical error; the referee recommends

restitution    in    the   amount   of   $4,690.      We      accept   this

recommendation.     Further, consistent with our standard practice,

we impose the costs of this proceeding on Attorney Rostollan

which are $2,663.71 as of January 30, 2018.

      ¶36   IT IS ORDERED that the license of Daniel J. Rostollan

to practice law in Wisconsin is suspended for a period of two

years, effective the date of this order.

      ¶37   IT IS FURTHER ORDERED that Daniel J. Rostollan shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been
suspended.

      ¶38   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Daniel J. Rostollan shall pay restitution to his

former client, R.W., in the amount of $4,690.

      ¶39   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Daniel J. Rostollan shall pay to the Office of

Lawyer Regulation the costs of this proceeding.




                                    17
                                                          No.   2016AP1890-D



    ¶40     IT IS FURTHER ORDERED that the restitution is to be

completed     prior   to   paying   costs   to   the   Office   of   Lawyer

Regulation.




                                     18
    No.   2016AP1890-D




1